 Case 21-00086-JMM          Doc 16     Filed 04/01/21 Entered 04/01/21 11:09:07   Desc
                                           Page 1 of 1



Timothy R. Kurtz, ISB No. 8774
CHAPTER 7 BANKRUPTCY TRUSTEE
P.O. Box 956
Boise, ID 83701
Telephone (208) 287-8125
Facsimile (208) 287-8130


                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO

In Re:
                                                      Case No. 21-00086-JMM
Mitchell, Angelina Audrey                             Chapter 7

                                                      MINUTES OF 341(a) MEETING OF
                      Debtor.                         CREDITORS


Date of Meeting: 03/25/2021, 09:00 AM

Location of Meeting: Boise, Idaho

Recorder Track No.: 11

   1. Debtor was sworn and examined.

   2. Debtor’s attorney was present.

   3. Debtor’s identification was verified.

   4. Debtor’s social security number was verified.

   5. The following creditors appeared at the meeting: None.

   6. The meeting was continued to April 22, 2021 at 1:00 PM, MST.

Date: April 1, 2021                              /s/ Timothy R. Kurtz
                                                 Chapter 7 Bankruptcy Trustee
